NOTICE
This Order was filed under Su-
                                                                                      FILED
                                     2022 IL App (4th) 210106-U                     June 23, 2022
preme Court Rule 23 and is not
                                                                                    Carla Bender
precedent except in the limited             NO. 4-21-0106                       4th District Appellate
circumstances allowed under                                                           Court, IL
Rule 23(e)(1).                     IN THE APPELLATE COURT

                                            OF ILLINOIS

                                        FOURTH DISTRICT

   THE PEOPLE OF THE STATE OF ILLINOIS,                        )   Appeal from the
              Plaintiff-Appellee,                              )   Circuit Court of
              v.                                               )   Sangamon County
   QUENTIN BATES,                                              )   No. 11CF953
              Defendant-Appellant.                             )
                                                               )   Honorable
                                                               )   Adam Giganti,
                                                               )   Judge Presiding.


                  JUSTICE STEIGMANN delivered the judgment of the court.
                  Justices DeArmond and Turner concurred in the judgment.

                                               ORDER

¶1       Held: The appellate court reversed the trial court’s judgment summarily dismissing de-
               fendant’s postconviction petition at the first stage because defendant’s claim that
               his trial counsel rendered ineffective assistance by failing to locate or interview an
               alibi witness was arguably meritorious.

¶2                In January 2016, a jury found defendant, Quentin Bates, guilty of one count of home

invasion (720 ILCS 5/12-11(a)(1) (West 2010)) and two counts of aggravated criminal sexual

assault (id. § 11-1.30(a)(1)). The trial court sentenced defendant to consecutive sentences of 40

years and 30 years for the aggravated criminal sexual assaults and a concurrent sentence of 30

years for home invasion.

¶3                Defendant’s convictions and sentence were affirmed on direct appeal. People v.

Bates, 2018 IL App (4th) 160255, ¶ 5, 112 N.E.3d 657.

¶4                In November 2020, defendant pro se filed an amended petition under the
Post-Conviction Hearing Act (Act) (725 ILCS 5/122-1 et seq. (West 2018)), alleging, among other

things, that his trial counsel rendered ineffective assistance by failing to locate and interview an

alibi witness. In January 2021, the trial court entered an order summarily dismissing defendant’s

amended petition as patently without merit.

¶5             Defendant appeals, arguing that the trial court erred by dismissing his amended

postconviction petition at the first stage because his claim that trial counsel rendered ineffective

assistance by failing to investigate an alibi witness was arguably meritorious. Because we agree

with defendant, we reverse the trial court’s judgment and remand for second-stage proceedings.

¶6                                     I. BACKGROUND

¶7                             A. The Charges Against Defendant

¶8             In November 2011, the State charged defendant with (1) home invasion,

(2) aggravated criminal sexual assault (penis to mouth), and (3) aggravated criminal sexual assault

(penis to vagina). 720 ILCS 5/12-11(a)(1) (West 2010); id. § 11-1.30(a)(1). The charges alleged,

generally, that in September 2011, defendant broke into A.P.’s Springfield apartment and, while

armed with a knife, sexually assaulted her.

¶9                                B. The State’s Notice of Intent

¶ 10           In October 2013, the State filed notice of its intent to introduce evidence of other

sex offenses. 725 ILCS 5/115-7.3(b) (West 2012). The State alleged, generally, that in October

2011, defendant broke into C.H.’s Springfield dwelling and, while armed with a knife, sexually

assaulted her. The State alleged that in both A.P.’s case and C.H.’s case, the offender broke in

through a window while the victim was asleep and choked the victim during the sexual assault.

The State also alleged that, following DNA analysis of the sexual assault kits from both cases,

(1) defendant could not be excluded as a contributor to male DNA recovered from A.P.’s body



                                               -2-
and (2) defendant’s DNA profile matched DNA recovered from C.H.’s body.

¶ 11            In November 2013, the trial court granted the State’s motion.

¶ 12                                      C. The Jury Trial

¶ 13            In January 2016, defendant’s case proceeded to jury trial.

¶ 14            A.P. testified that on September 19, 2011, she lived in an apartment in Springfield,

Illinois, with her one-year-old son. Just before midnight, she fell asleep on a couch in her living

room. Some time later, she awoke to a noise in her kitchen. She then saw a black male with his

face covered approaching her. The man put his hands around her neck and touched her side with

a knife. The man grabbed A.P., turned her over, and put his penis in her vagina. He then moved

A.P. into the bedroom, threw her to the ground, and told her to perform oral sex on him. Afterward,

the man turned A.P. over, put his penis back into her vagina, and eventually ejaculated on her back.

A.P. testified that she did not get a good look at the man because the apartment was dark and the

man’s face was covered. A.P. later discovered in a downstairs bedroom a window screen removed

from the window. A.P. called 911 after she heard the man leave through the front door.

¶ 15            Angela Royer of the Springfield Police Department testified that she was

dispatched to A.P.’s address at 1:26 a m. on September 19, 2011, and A.P. was taken to the hospital

shortly thereafter. Nurse Theresa Duncan testified that she swabbed A.P.’s mouth, vagina, vaginal

area, and outer anal area for bodily fluids.

¶ 16            Corey Formea, a forensic scientist for the Illinois State Police Forensic Crime

Laboratory, testified that semen was found on A.P.’s anal swab. His analysis of the

deoxyribonucleic acid (DNA) evidence concluded that defendant could not be excluded as a

contributor of the DNA in the semen and that this DNA profile would occur in “one in [every] 840

trillion blacks.”



                                                -3-
¶ 17            C.H. testified that on October 6, 2011, she was asleep in her home in Springfield,

Illinois, when she awoke to find a black male holding a knife to her throat. The man licked her

breasts and vagina. He then moved her downstairs while choking her. C.H. gave him money out

of her purse, and he left. At some point, C.H. discovered a window screen on her ground floor had

been cut. After defendant left, C.H. called the police and went to the hospital. At the hospital, C.H.

could only give a vague description of the man “because he had a T-shirt over his head.”

¶ 18            Nurse Meredith Pierceall testified that she swabbed C.H.’s neck, chest, breasts, and

genitals for bodily fluids.

¶ 19            Dana Pitchford, a forensic scientist for the Illinois State Police Forensic Crime

Laboratory, testified that saliva was found on C.H.’s breast swab. Her analysis of the DNA

evidence concluded that the male DNA found in the saliva matched defendant’s DNA and that this

DNA profile would occur in “one in 2.8 quintillion black[s].”

¶ 20            A video recorded interview of defendant was played for the jury. During the

interview, the police officers investigating both sexual assault cases confronted defendant with the

DNA evidence against him. Defendant repeatedly and vigorously denied that he had ever sexually

assaulted anyone. The State then rested.

¶ 21            James Ravellette, a forensic scientist employed at an “independent DNA criminal

forensic laboratory,” testified as a defense witness that his own statistical analysis concluded that

486 people could have contributed to the male DNA profile found on A.P.’s anal swab.

¶ 22            Defendant declined to testify on his own behalf.

¶ 23            The jury found defendant guilty of all counts.

¶ 24                            D. The Sentence and Direct Appeal

¶ 25            In April 2016, the trial court sentenced defendant to consecutive terms of 40 years



                                                -4-
and 30 years for the aggravated criminal sexual assaults (counts II and III) and a concurrent term

of 30 years for the home invasion (count I).

¶ 26           This court affirmed defendant’s convictions and sentence on direct appeal. Bates,

2018 IL App (4th) 160255, ¶ 5.

¶ 27                             E. The Post-Conviction Petition

¶ 28           In August 2020, defendant pro se filed a petition for postconviction relief pursuant

to the Act. 725 ILCS 5/122-1 et seq. (West 2020). In November 2020, defendant pro se filed an

amended postconviction petition, which was nearly identical to the first, alleging that his trial

counsel and appellate counsel rendered ineffective assistance in multiple ways. Relevant to this

appeal, defendant claimed his trial counsel was ineffective by failing to contact or interview an

alibi witness. Defendant alleged the following:

               “Counsel failed to contact or interview defendant’s known [alibi-witness], who

               resided at 1824 S. 16th Street [in Springfield] despite defendant not knowing they’re

               [sic] full name [sic] and knowing only their ‘street name’ of ‘Spice.’ [Trial counsel]

               was informed of the alibi witness and they’re [sic] address months before trial, and

               specifically informed that the defendant was in they’re [sic] presence from 9:00

               p m. September 18th, 2011 to 2:30 a.m. September 19th, 2011, playing [Yahtzee],

               which was exculpatory.”

¶ 29           Defendant also raised a claim of actual innocence based upon his alibi. In that

claim, defendant additionally alleged that (1) he was with three other people at the 1824 S. 16th

residence, (2) he knew only one of the three alibi witnesses, and (3) he knew her only as “Spice.”

¶ 30           Defendant attached his own affidavit to the petition, in which he averred the

following facts:



                                               -5-
                     "Prior to [trial cotmsel] taking my case, I told him that I was at 1824 S. 16th

              Street with a friend from 9:00 pm. September 18th, 2011 to 2:30 a.m. September

              19, 2011, playing board games, and that it was impossible for me to have committed

              the A.P. crime.    *** About a month after [trial cotmsel] was hired, he again asked
              for the address of my alibi witness, which I again gave him so he could go there

              and talk to her.

                     My trial date was approaching *** and I had asked if he had contacted my

              alibi witness, and [trial connsel] would only say ' I lwillf. However. when u·ial         [E   l]


              st.a1ted, and I asked [u·ial connsel] if my alibi witness was in the hallway, [trial

              counsel] said "no." but that he would try and have her there before the defense put

              otu· evidence on.    *** I   fonnd out after my trial that [trial counsel] never even

              contacted my alibi witness who would have identified the other people present,

              despite being told 'repeatedly' where 'Spice' lived.

                                                   ***
                     In March 2020. I had family members go to 1824 S. 16th Street to locate

              my alibi wit11esses, and found that after my trial, she had moved to Chicago!

             However, the Pandemic (Covid-19) hit and Stateville Correctional Center, as well

              as Chicago, went on 'quarantine' and stay at home orders. The Covid-19 has

             prevented fanuly members from travel [sic] to locate my alibi witnesses to obtain

              their affidavits that I have diligently sought to obtain, but my incarceration prevents

             me from locating this witness myself without an investigator."

              In Januaiy 2021, the trial corut entered a written order disnussing defendant's

amended postconviction petition because it was '·patently without merit." The court did not



                                                 -6-
provide further comment.

¶ 32            This appeal followed.

¶ 33                                       II. ANALYSIS

¶ 34            Defendant appeals, arguing that the trial court erred by dismissing his amended

postconviction petition at first stage because his claim that trial counsel rendered ineffective

assistance by failing to investigate an alibi witness was arguably meritorious.

¶ 35                                    A. The Applicable Law

¶ 36                            1. The Post-Conviction Hearing Act

¶ 37            The Act (725 ILCS 5/122-1 et seq.) (West 2020)) provides a method by which a

defendant can assert that his conviction was the result of a substantial denial of his constitutional

rights. People v. Tate, 2012 IL 112214, ¶ 8, 980 N.E.2d 1100. A proceeding under the Act contains

three stages. Id. ¶ 9.

¶ 38            At the first stage, the trial conducts its own review of the postconviction petition to

determine whether it is “ ‘frivolous or patently without merit.’ ” People v. Edwards, 197 Ill. 2d

239, 244, 757 N.E.2d 442, 445 (2001) (quoting 725 ILCS 5/122-2.1(a) (West 1998)). A petition

“may be summarily dismissed as frivolous or patently without merit only if the petition has no

arguable basis either in law or fact.” People v. Hodges, 234 Ill. 2d 1, 11-12, 912 N.E.2d 1204,

1209 (2009). A petition that lacks an arguable basis either in law or in fact is one that is based on

an indisputably meritless legal theory or a fanciful factual allegation. Id. at 16.

¶ 39            “Because most petitions are drafted at this stage by defendants with little legal

knowledge or training, *** the threshold for survival [is] low.” Id. at 9. At the first stage, pro se

petitions should be construed liberally, “with a lenient eye, allowing borderline cases to proceed.”

(Internal quotation marks omitted.) Id. at 21.



                                                 -7-
¶ 40           The summary dismissal of a postconviction petition is reviewed de novo. Tate,

2012 IL 112214, ¶ 10.

¶ 41                           2. Ineffective Assistance of Counsel

¶ 42           A postconviction claim of ineffective assistance of counsel is governed by the

principles established in Strickland v. Washington, 466 U.S. 688 (1984). People v. Brown, 2017

IL 121681, ¶ 25, 102 N.E.3d 205. At the first stage, a postconviction claim of ineffective assistance

may not be dismissed “if [(1)] it is arguable that counsel’s performance fell below an objective

standard of reasonableness and [(2)] it is arguable that defendant was prejudiced.” (Emphases

added.) Hodges, 234 Ill. 2d at 17.

¶ 43           Trial counsel has a professional duty to “independently investigate any possible

defenses.” People v. Domagala, 2013 IL 113688, ¶ 38, 987 N.E.2d 767. When “counsel had reason

to know, from an objective standpoint, that a possible defense *** was available, failure to

investigate fully can constitute ineffective assistance of counsel.” (Internal quotation marks

omitted.) Id. ¶ 38. “In particular, the failure to interview witnesses may indicate incompetence

when trial counsel knows of the witness and their testimony may be exonerating.” (Internal

quotation marks omitted.) People v. Clark, 2011 IL App (2d) 100188, ¶ 26, 957 N.E.2d 162.

¶ 44                                       B. This Case

¶ 45           Defendant argues that the trial court erred by summarily dismissing his

postconviction claim of ineffective assistance of counsel for failure to investigate an alibi witness

because the claim was arguably meritorious. The State responds that the trial court properly

dismissed defendant’s petition because (1) defendant failed to attach an affidavit from the alibi

witness without providing a sufficient explanation for its absence and (2) defendant cannot

“arguably establish prejudice” because the DNA evidence and other crimes evidence against



                                                -8-
defendant was “overwhelming.” We agree with defendant and reverse and remand for further

proceedings.

¶ 46                          1. Absence of an Alibi Witness Affidavit

¶ 47           Section 122-2 of the Act requires the petition “shall have attached thereto affidavits,

records, or other evidence supporting its allegations or shall state why the same are not attached.”

725 ILCS 5/122-2 (West 2020). The State contends that defendant’s petition was deficient because

in his explanation for the absence of the alibi witness affidavit defendant did not state (1) what

efforts he made to contact “Spice” prior to March 2020, (2) what efforts were made by electronic

means to contact “Spice,” or (3) why in-person contact was necessary to obtain an affidavit.

¶ 48           Section 122-2 requires that defendant merely “state why the [affidavit is] not

attached.” Id. The statute contains no further requirement. In the present case, defendant asserted

that, since his trial, (1) “Spice” had moved from Springfield to Chicago, (2) defendant had been

incarcerated, and (3) his and his family’s efforts to locate Spice in Chicago have been stymied by

Covid-19 restrictions. The State provides no authority that requires defendant to provide the details

urged by the State. We conclude, based on our de novo review, that defendant’s explanation for

the absence of the alibi witness affidavit in this case was reasonable and sufficient, particularly

given the lenient eye with which we are to review pro se petitions at the first stage.

¶ 49           2. Defendant’s Claim of Ineffective Assistance Was Arguably Meritorious

¶ 50           Defendant asserted in his petition that, from 9 p m. on September 18, 2011, to 2:30

a m. on September 19, 2011, he was at 1824 S. 16th Street in Springfield, playing “Yahtzee” with

three other people. He did not know two of them and knew the third only as “Spice.” Defendant

asserted Spice “resided at” the 1824 S. 16th Street address. Defendant further asserted that he

relayed this information to his trial counsel on more than one occasion prior to trial and counsel



                                                -9-
told defendant that he would go to the address to determine the identities of Spice and the other

two potential witnesses. According to defendant’s petition, trial counsel never investigated,

contacted, or interviewed defendant’s alibi witnesses.

¶ 51           At trial, A.P. testified that she called the police immediately after the sexual assault.

Officer Royer testified that she was dispatched to A.P.’s address at 1:26 a m. on September 19,

2011. Accordingly, had Spice or the other two unknown witnesses testified that defendant was at

1824 S. 16th Street from 9:30 p m. to 2:30 a.m. the night of the assault on A.P., their testimony

would be exonerating, if believed by the jury.

¶ 52           To survive dismissal at the first stage, the petition must establish that counsel’s

performance was arguably deficient and that deficient performance arguably prejudiced

defendant. Defendant asserted that his counsel was aware of the existence of the alibi defense and

failed to investigate it. Defendant further asserted that counsel’s failure to investigate precluded

defendant from presenting an alibi defense that was “potentially exculpatory.” Taking the

allegations in the petition as true, and construing them liberally, as we must at this stage,

defendant’s petition satisfies this extremely low pleading standard.

¶ 53           The State argues that defendant cannot establish that he was arguably prejudiced

because the evidence against him at trial was “overwhelming.” The State points out that, on direct

appeal, this court rejected defendant’s claim of ineffective assistance of trial counsel based upon

counsel’s handling of defendant’s statement to police because defendant could not establish

prejudice due to the strength of the evidence against him. The State notes in particular this court’s

comments that, “[d]efendant’s link to the sexual assault on C.H., which was admissible to show

defendant’s propensity to commit similar crimes, was indisputable. Moreover, the DNA evidence

linking defendant to A.P.’s assault was overwhelming.” Bates, 2018 IL App (4th) 160255, ¶ 53.



                                                 - 10 -
¶ 54            The State’s argument, however, disregards that, on direct appeal, this court was

reviewing a different claim and applying a different legal standard. On direct appeal, defendant

claimed his trial counsel was ineffective for failing to object to a redacted interrogation video and

failing to move to suppress the video. Bates, 2018 IL App (4th) 160255, ¶ 44. Defendant was

required to show that, but for his counsel’s errors, there was a reasonable probability that the

outcome of the proceeding would have been different. Id. ¶ 48 (citing People v. Houston, 229 Ill.

2d 1, 4, 890 N.E.2d 424, 426 (2008)). This court’s analysis on direct appeal did not concern a

potentially exonerating alibi defense but instead the effect of defendant’s interrogation video on

the jury’s verdict. Weighed against the strength of the DNA evidence and other-crimes evidence,

the potential exclusion of defendant’s self-serving denials did not create a reasonable probability

that the jury would have acquitted defendant.

¶ 55            In contrast, in the present case, defendant asserted in a postconviction petition that

his trial counsel was ineffective for failing to investigate an alibi witness. At the first stage, he was

required to show only that he was arguably prejudiced by counsel’s failure to investigate. Put

another way, he was required to show only that there was arguably a reasonable probability that

the outcome of the trial would have been different if counsel had investigated and presented his

alibi defense. We acknowledge and reaffirm our prior comments that the evidence against

defendant was “overwhelming” and note that the DNA evidence in this case was particularly

strong. However, had an alibi defense been presented, the jury would have been free to reject the

DNA evidence if the jury found the alibi testimony more compelling. Accordingly, it is at least

arguable that the jury may have reached a different decision if presented with a witness or multiple

witnesses who testified that defendant was with them at the time A.P. was being assaulted.

¶ 56            In reaching this conclusion, we emphasize that, at the first stage, a reviewing court



                                                 - 11 -
does not make credibility determinations. Tate, 2012 IL 112214, ¶ 9. Indeed, the Illinois Supreme

Court has cautioned that “a belief that allegations are unlikely, without more, is insufficient to

justify dismissing a petition.” Hodges, 234 Ill. 2d at 19. Accordingly, however unlikely it is that a

jury would reject the DNA and other-crimes evidence in favor of Spice’s alibi testimony, the

threshold for surviving first-stage review of a postconviction claim of ineffective assistance for

failure to investigate an alibi defense is exceedingly low and defendant has met that threshold.

Because defendant’s petition was not based on an “indisputably meritless legal theory,” (id. at 16),

the trial court erred by summarily dismissing the petition at the first stage of postconviction

proceedings.

¶ 57            In reaching this conclusion, we emphasize that we offer no opinion as to whether

defendant will be able to meet his higher burden at the second stage to demonstrate a substantial

denial of a constitutional right.

¶ 58                                    III. CONCLUSION

¶ 59            For the reasons stated, we reverse the trial court’s judgment and remand for second

stage proceedings.

¶ 60            Reversed and remanded.




                                               - 12 -